756 N.W.2d 66 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Andrew Paul COLBERT, Defendant-Appellee.
Docket No. 136886. COA No. 277621.
Supreme Court of Michigan.
September 24, 2008.
On order of the Court, the application for leave to appeal the June 26, 2008 judgment of the Court of Appeals is considered and, in lieu of granting leave to appeal, we REVERSE that portion of the Court of Appeals opinion and the accompanying order remanding this case to the Macomb Circuit Court for further proceedings, for the reasons stated in the Court of Appeals dissenting opinion.
MARILYN J. KELLY, J., would deny leave to appeal.